Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election of Species A (clams 1-9) in the reply filed on 08/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mizumoto (JP 2020-46574) in view of Han (US 6,493,058).
Regarding claim 1, Mizumoto (figures 4-6) discloses an electro-optical device comprising: 
a first substrate (10 and 20; figure 4); 
a second substrate disposed opposite to the first substrate; 
a sealing material (107) disposed between the first substrate and the second substrate; and 
a liquid crystal layer disposed on an inner side of the sealing material and containing liquid crystal; 
wherein the first substrate includes a first alignment film (16, 26) configured to align the liquid crystal and, 
the first alignment film includes 
a first vapor-deposited film (51 and 52) 
a second vapor-deposited film (510) disposed between the first vapor-deposited film and the liquid crystal layer, 
the second vapor-deposited film and the first adsorption film include a column of which a long axis direction intersects a thickness direction of the liquid crystal layer, and 
a thickness of the first adsorption film is thicker than a thickness of the second vapor-deposited film.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP §2113.

Mizumoto discloses the limitations as shown in the rejection of claim 1 above.  However, Mizumoto is silent regarding an ion-adsorbing first adsorption film disposed in contact with the sealing material.  Han (figure 1) teaches an ion-adsorbing first adsorption film disposed in contact with the sealing material (18 and 14, 14’).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the alignment layer as taught by Han in order to prevent blurriness from occurring on a displayed picture due to a change in the alignment characteristic of the liquid crystal material. Also, crosstalk and deterioration of contrast are prevented by suppressing a decrease in the specific resistance of the liquid crystal material. 
Regarding claim 2, Han (figure 1) teaches wherein the sealing material is in contact with the first substrate via the first adsorption film.
Regarding claim 3, Mizumoto (figures 4-6) discloses wherein the column of the first adsorption film contains silicon oxide, the thickness of the first adsorption film is substantially 70 nm, and the thickness of the second vapor-deposited film is substantially 20 nm (see at least paragraph 0049).
One of ordinary skill in the art at the time of the invention would recognize utilizing a value close to applicant's claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Further, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap by are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  See MPEP § 2144.05.

Regarding claim 4, Mizumoto (figures 4-6) discloses wherein a thickness of the first vapor-deposited film is substantially 40 nm and a density of the first vapor-deposited film is greater than a density of the second vapor-deposited film (see at least paragraph 0049).
One of ordinary skill in the art at the time of the invention would recognize utilizing a value close to applicant's claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Further, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap by are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  See MPEP § 2144.05.

Regarding claim 5, Mizumoto (figures 4-6) discloses wherein the sealing material contains resin having curability.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP §2113.

Regarding claim 6, Mizumoto (figures 4-6) discloses wherein the second substrate includes a second alignment film configured to align the liquid crystal and an ion-adsorbing second adsorption film disposed in contact with the sealing material, the second alignment film includes a third vapor-deposited film and a fourth vapor-deposited film disposed between the third vapor-deposited film and the liquid crystal layer, the fourth vapor-deposited film and the second adsorption film include a column of which a long axis direction intersects the thickness direction of the liquid crystal layer, and a thickness of the second adsorption film is thicker than a thickness of the fourth vapor-deposited film (figure 5).
Regarding claim 7, Mizumoto (figures 4-6) as modified by Han discloses wherein the second substrate includes a partition portion, the first adsorption film is disposed on an outer side of the partition portion in plan view, and the first adsorption film and the partition portion do not overlap in plan view.
Regarding claim 8, Mizumoto (figures 4-6) as modified by Han discloses wherein a portion of the first alignment film is disposed on top of the first adsorption film.
Regarding claim 9, Mizumoto (figures 4-6) discloses an electronic apparatus comprising the electro-optical device according to claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871